,




                             October   19, 1988




    Mr. Joseph C. Gagen            Opinion NO.    J&966
    Chairman
    Texas Industrial Accident      Re: Authority of the Industrial
       Board                       Accident Board to permit Texas
    1st Floor, 200 E. Riverside    Rehabilitation Commission  emp-
    Austin, Texas   78704          loyees to review confidential
                                   worker claim files to assist
                                   the board   (RQ-1444)

    Dear Mr. Gagen:

         you ask whether the Texas Industrial Accident Board may
    allow Texas Rehabilitation Commission   employees to review
    workers* confidential  claim files to assist the board    in
    identifying injured workers who may be eligible for voca-
    tional rehabilitation services from the commission.

         Section 7 of article 8306, V.T.C.S., requires the board
    to notify the Texas Rehabilitation   Commission (TRC) about
    injured workers who might benefit from vocational  rehabili-
    tation:

               Upon receipt thereof, the Board shall
            promptly   analyze each      notice of     injury
            incurred by an injured employee           covered
            under this law.     If the Board       concludes
            &hat vocational rehabilitation     is indicated
            J
            take
            * . the necessary      stews    to inform     the
                   d emwlovee   of    the    services     and
            facilities
                  . .   available
                        .          to  him  under the   Texas
            +.ehabll~.tatlon Comm ission    and the     Board
            lmmediatelv shall notifv said Commission       of
            such case. . . . The Board shall co-operate
            with said Texas Rehabilitation        Commission
            with reference to the work of said Commission
            in providing said services and facilities      to
            injured employees     covered under the pro-
            visions of this law. . . . (Emphasis added.)

    V.T.C.S. art. 8306, 5 7.




                                  p. 4918
Mr. Joseph C. Gagen - Page 2     (JM-966)




     At present, board employees  review claims to identify
claimants who appear to be eligible for TRC services.  These
persons are notified by mail of the available services   and
encouraged to contact the commission.    The Rehabilitation
Commission is sent a copy of the letter and thereby   learns
the claimant's name, address, and file number.

     You state that both agencies would    like to increase
referrals  and that review of claimants'      files by TRC
employees  would permit more accurate     identification   of
persons eligible   for TRC's services, and would shift the
burden of initiating contact from the claimant to the com-
mission.  The workers' claim files are, however, covered by
the confidentiality provision of article 8307, section    9a,
V.T.C.S., and you are concerned that this provision     would
prevent TRC employees from reviewing the claim files.

     Section 9a of article 8307, V.T.C.S., provides in part:

           (a) Information in a worker's claim file
        is confidential  and may not be disclosed
        except as provided in this section.

            (b) If there is a workers'   compensation
        claim for the named claimant open or pending
        before the Industrial Accident Board or . . .
        [other circumstances  not relevant]   at the
        time a record search or request for informa-
        tion is presented to the Board, the informa-
        tion shall be furnished as provided in this
        section. . . . The Board will furnish the
        requested information or a record check only
        to the following:

           (1)   the claimant;

           (2)   the attorney for the claimant:

           (3)   the carrier:

           (4) the employer        at   the    time    of     the
        current injury:

           (5)   third-party    litigants;

           (6)   the State Board of Insurance: or

            (7) the    Texas      Department      of        Human
        Services.




                                 p. 4919
Mr. Joseph C. Gagen - Page 3    (JM-966)




           .   .   .   .

            (c) All information of the Industrial
        Accident Board concerning any person who has
        been finally adjudicated  to be a fraudulent
        claimant . . . is not confidential . . . .

V.T.C.S. art. 8307, 5 9a.

     This confidentiality     provision   was  addressed   in
Attorney  General   Opinion RW-202    (1980).  That   opinion
considered whether   section 9a of article 8307, V.T.C.S.,
barred   the Industrial     Accident   Board from   releasing
information in workers' claim files to certain federal and
state agencies not listed under section 9a(b) as entities
expressly authorized to receive it. The opinion stated that
"[t]he initial provisions of section 9a clearly limit claim
file information   to certain persons and state agencies
only . . . .'I Attorney General Opinion Rx-202 at 2 (1980).
There were no paramount    federal laws which required   such
information to be released to the federal agencies    seeking
it, nor any state laws which required its release to the
state agencies.   The opinion refused to broaden the access
provisions of section 9a despite arguments that this     con-
struction would be consistent with the policy underlying the
confidentiality provision.

     We conclude, based on the plain language of section 9a
and on the reasoning    and conclusion of Attorney    General
Opinion W-202, that the Industrial Accident Board may not
permit employees of the Texas.Rehabilitation Commission    to
review workers' claim files. The board's duty to cooperate
with the Rehabilitation     Commission  under section   7 of
article 8306 can be carried out after the injured worker
becomes a client of the commission, for example, in the pro-
vision of medical   care relevant to the individual's   voca-
tional rehabilitation. &g    V.T.C.S. 8306, 5 7 (association
shall furnish treatments    necessary to restore   employee's
physical capacity   or to relieve pain, but not for any
other phase of vocational rehabilitation):    Hum. Res. Code
SS 111.052(b)(l) (authority of TRC to cooperate with other
agencies): 111.051(b)(6) (authority of TRC to contract with
health care providers for physical restoration     and other
rehabilitation services).    The board's duty to cooperate
with TRC is not in conflict with its duty to maintain     the
confidentiality of claim files in accordance with section 9a
of article   8307, V.T.C.S.    Section 7 of article     8306,
V.T.C.S., does not provide a basis for finding an implied
exceptionin   favor of TRC to the section 9a confidentiality
provision.




                               P. 4920
Mr. Joseph C. Gagen - Page 4    (JM-966)




                       SUMMARX

           Section 9a of article 8307, V.T.C.S., pro-
        hibits the Industrial Accident     Board from
        disclosing confidential worker claim files to
        employees of the Texas Rehabilitation Commis-
        sion.




                                   LJ ihciak
                                   Very truly yo   ,

                                        A;,
                                   JIM      MATTOX
                                   Attorney General of Texas

MARYKELLER
First Assistant Attorney General

mu MccREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEARLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Susan L. Garrison
Assistant Attorney General




                               P. 4921